11 P.3d 217 (2000)
2000 OK 67
Jerry L. PERIGO, Petitioner,
v.
The Honorable Jane WISEMAN, Judge of the District Court for Tulsa County, Oklahoma, et al., Respondents.
No. 95,064.
Supreme Court of Oklahoma.
September 19, 2000.

ORDER
¶ 0 Original jurisdiction is assumed. Let a writ issue prohibiting the respondent Judge Jane Wiseman, or any other judge from proceeding further with that cause now pending before the District Court in Tulsa County in which the real party in interest Catia Marie Dorwart, a minor by and through Erica Anne Dorwart her mother and custodial parent are the plaintiffs, and petitioner Jerry L. Perigo is the defendant, Cause No. CJ-00-2070. A court-appointed guardian ad litem in a custody matter is immune from suit by the ward or any other party, for all acts arising out of or relating to the discharge of his duties as *218 guardian ad litem. Kahre v. Kahre, 1995 OK 133, 916 P.2d 1355; Kirschstein v. Haynes, 1990 OK 8, 788 P.2d 941.
¶ 1 DONE BY THE ORDER OF THE SUPREME COURT IN CONFERENCE THIS 18 TH DAY OF SEPTEMBER, 2000.
¶ 2 SUMMERS, C.J., HARGRAVE, V.C.J., HODGES, LAVENDER, KAUGER, WATT, BOUDREAU, and WINCHESTER, JJ., concur.